DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the applicant must show how 102 is in contact with different layers the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-22, 29-33, 35-36,37,38, 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A.	As to claim 21 and 38, the specification is unclear how this device is made according to claim 21 and 38.
As disclosed applicant specification deal with flip chip devices (figure 1).
However the semiconductor light emitting flip chip (the only device applicant teaches) requires a layer structure as figure 1 either being p-type/active/n-type or n-type/active/-p-type. Thus based on the figures elements 128a and 128b contact the same layer and the device would be shorted. Further if applicant is forming a trench contact as figure 1 and figure 5, this needs to be claimed, further 126 needs to removal the conductive material along edge of the mesa and this is not shown. Thus the specification does not describe sufficiently manner that applicant had possession of the device. The trench is not the one forms first and second devices 110. It is the trench in which 102 is supplied in in figure 5 to contact 104a. 
Applicant assertion that is simplified does not clarify how to un-simplify and make the final device not shorted. There is no explanation from figure 1 to get to figure 5. Applicant seems to acknowledges that there is no written description support to make the final product from the starting point. How can one simply form opening to form the contacts of the devices. There is clearly missing steps which are critical to making the device. Applicant asserts that the specification “clearly” discloses the two electrodes in contact with different layers. This is not found convincing the processing steps it is not clear that the layers are on different layers. If the they were one would need to ensure the edge surfaces were clean and the opening only goes to the top of 104c.
Applicant specifically states:
The Office Action asserts that elements 128a and 128b contact the same 
layer and the device would be shorted. Applicant respectfully submits that this is not the case. Fig. 2B, in which the elements are illustrated, is a simplified schematic diagram in which the layers of semiconductor structure are not separately illustrated, accordingly one cannot assert that the elements contact the same layer; rather, as shown in every figure of the application in which the separate layers of the semiconductor structure are more particularly delineated (e.g., Fig. 1A, Fig. 1B, and Fig. 5), the specification clearly discloses that when-9- 156201115.1 Application No. 16/441,477 Attorney Docket No. 010829-9088.US03Client Reference No. 2012-0321.03/UStwo electrodes are provided for a semiconductor structure, they are in contact with different layers on opposing sides of an active layer). 

This precisely the issue as stated in  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., No. 2008-1248, slip op. (Fed. Cir. March 22, 2010), the court also stated that "a description that merely renders the invention obvious does not satisfy the requirement."  Ariad, at 25.  In this instance the applicant has only presented a simplified method of forming the electrodes, and tries to get coverage for the simplified method by claiming them. Thus portions of the overall method are missing, meaning one is left to fill in the blanks with method. 
One is then left with one of two outcomes the subject matter and method of forming the electrodes is so well known on would know how form the electrodes using the method, rendering the electrode formation obvious. The alternative is applicant has simply not provided adequate written description. Since there is nothing on the record that indicates the prior the later is the only reasonable outcome at the moment.

 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22,29-33, 35-38, and 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao previously cited in parent in view of Wang (20070090388) in view of Iwafuchi ( cited in parents ‘5849).
a.	As to claims 21-22, 38-3,Yao teaches A method of forming a semiconductor device assembly, the method comprising: depositing a conductive material adjacent to a semiconductor structure (formed on a support substrate item 22 on 12 (12 being the support substrate)), the semiconductor structure having an active surface (side which 38 is attached). Yao teaches disposing an intermediate material adjacent to the active surface (item 38); and attaching the first and second semiconductor devices to a carrier substrate via the intermediate material (item 26). Yao does not explicitly teach a transfer structure. However the devices of figure 1 and 2 cannot be floating in space, they inherently have to be attached to something that gets removed when 34 and 36 are formed. Thus whatever that element is, would be the transfer structure and it is removed to attach 36 and 34. Applicant does not limit the processing steps in figure 8 Yao texture layer 44 (figure 8) as well as forming electrodes 66 and singulation (figure 12 and 6). Yao teaches the support (item 12) and removing the support (item 12 paragraph 43). 
Yao does not teach forming openings in the conductive material to form electrical contacts for the first and second semiconductor devices.
Wang teach form a single layer conductive layer and dividing by forming a opening the layer to form n-type electrode and p-type electrode (figure 1a item 150 to 1b to form 170 and 160)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the electrodes using the method of Wang forming 22a and 22b as one element and forming opening to form 22a 22b. This would allow a single deposition step to form the electrodes thus speeding up device fabrication since separate 22a and 22b formation would not be required.
Yao does not explicitly teach forming a trench in the semiconductor structure to form first and second semiconductor devices or an intermediate layer. 
Iwafuchi teaches forming trenches structure to form a plurality of devices on a single substrate, figures (4  5 and 6). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the device layer as single element and then divide the devices. Iwafuchi further teaches the use of a temporary holding board to allow for processing and picking and placing (item 60).
One would have been so motivated to allow a single substrate to form multiple devices using conventional processing steps, providing a cost benefit. 
Iwafuchi further teaches the use of a temporary holding board that would provide support to prevent the device to flying into the floor. Moreover wafer chucks were known in the art to hold element while processing occurs are well known.
Yao teaches roughening/texturing of the active side (figure 8). Yao does not show it attached to an element. However these devices are fabricated on the planet Earth. The element will not float in space while a force is applied to texture the surface. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing  have had attached a temporary structure either a board wafer or chuck to hold the devices during roughening. 
One would have so motivated to provide enough counter forces to allow the roughening to take place. 

b.	As to claim 29 Yao teaches wherein disposing the intermediate material includes selectively depositing the intermediate material on the active surface of the semiconductor structure (it is selectively deposited everywhere.
c.	As to claim 30, the metes and bound of printing is different than screen printing  (that which is cited in the application) thus anything can be printing, and thus Yao teaches this/
d.	As to claim 31, Yao teaches wherein the intermediate material includes a substantially transparent material, light passes through it).
e.	As to claim 32, Yao teaches wherein the intermediate material includes a material capable of altering light passing through the material (light is bent or refracted as it moves from one index of refraction to another the adhesive will inherent.
f.	As to claim 33 Yao teaches wherein the material includes a phosphor wherein the intermediate layer includes item 30.
g.	As to claims 35-36 and 46-47, Yao teaches forming the second trench aligned with the first to singulate the device figure 5 to 6.
h.	As to claim 37, the smoothness appear to be related to etching vs saw cutting based on the disclosure (paragraph 27). 
Yao does not teach chemical etching to form the multiple devices to form the trenches and saw cutting figure 5 to 6. 
However both were known at the time of filing to chemically etch to form the trenches and sawing to finally dice the devices.
Thus it would have been obvious to form the first trenches via chemical etching and form the second via sawing one would have been so motivate to allow conventional processing to be used in manufacture providing a cost benefit. The smoothness must be inherent or applicant has a written description for not stating the exact trench formation steps.
i.	As to claims 43-44 and 48, Yao teaches forming trenches that singulate the device figure 6 and 12.
Yao does not explicitly teach wherein the second trench is formed from a side of the carrier substrate opposite the intermediate material or wherein the second trench is formed from a side of the carrier substrate attached to the intermediate material.
However there are only two sides of the chip that can be used to separate the device either the side of the carrier or the side adjacent the electrode. Thus one has to inherently be disclosed.
Further forming trenches/singulating from both sides was well known in the art.
Since there are only two sides and applicant is claiming both. It would have been obvious to one of ordinary skill in the art to either form a second trench from the carrier side or the electrode side to singulate the  device using well known technique providing a cost benefit.
j. 	As to claim 45 and 49, Yao does not explicitly teach wherein roughening the active surface comprises disposing the active surface in a bath of chemical etchant that isotropically removes material from the active surface. However, applicant gives no specifics of the bath or specifics of the chemicals of the bath.
Thus to avoid 112 written description one would have to assume that the method is well known in the art.
The examiner takes official notice that that using chemical bath to etch roughen the surface by etching isotropically is well known. In fact there is are in the parent and in Bhat that teaches this.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to roughen the active surface comprises disposing the active surface in a bath of chemical etchant that isotropically removes material from the active surface to provide a cost benefit using conventional techniques.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Applicant arguments with respect to written descripition with respect to form the electrodes is not found convincing. Applicant assert these are simplified schematic diagrams, this means applicant is missing the how they actually formed the electrodes. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., No. 2008-1248, slip op. (Fed. Cir. March 22, 2010), the court also stated that "a description that merely renders the invention obvious does not satisfy the requirement." Since whatever the actual method is used to form the electrode is missing parts on would have to make obvious the actual method. Thus  the claims lack written description support.
With respect to the art applicant asserts roughening the active surface is not taught by Yao. However the examiner pointed out that Yao teaches texturing/roughening figure 8. Thus applicant has not read the entire rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896